Case 7:20-cv-00607-TTC-RSB Document 8 Filed 11/23/20 Page 1 of 3 Pageid#: 43




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

JEREMY ALEXANDER SIMMONS, )
                          )                         Civil Action No. 7:20cv00607
    Plaintiff,            )
                          )
v.                        )                         MEMORANDUM OPINION
                          )
SOUTH WESTURN VIRGINIA    )
REGINAL JAIL ATHORITY     )                         By:     Hon. Thomas T. Cullen
ABBINGTON,                )                                 United States District Judge
                          )
    Defendant.            )


       Plaintiff Jeremy Alexander Simmons, a Virginia inmate proceeding pro se, filed this civil

action under 42 U.S.C. § 1983, against the “South Westurn Virginia Reginal Jail Athority

Abbington” [sic throughout]. (ECF No. 1.) By conditional filing order entered November 2,

2020, the court advised Simmons that his complaint failed to state a claim against the named

defendant and gave him the opportunity to file an amended complaint. (See ECF No. 6.)

Having reviewed the amended complaint (ECF No. 7), the court concludes that Simmons still

fails to state a cognizable federal claim against the named defendant and, therefore, will dismiss

the amended complaint without prejudice under 28 U.S.C. § 1915A(b)(1).

       Simmons alleges that he was denied mental-health medication that caused him to

attempt suicide and to suffer mental distress and “perm[anent] mental damage.” (ECF No. 7

¶ E.1.) He also alleges he was denied “religious rights [and] books of his religion.” (Id. ¶ E.2.)

Simmons does not provide any other details in support of his claims. As relief, Simmons seeks

“comp[e]tancy.” (Id. ¶ F.)
Case 7:20-cv-00607-TTC-RSB Document 8 Filed 11/23/20 Page 2 of 3 Pageid#: 44




       To state a cause of action under § 1983, a plaintiff must allege facts indicating that he

has been deprived of rights guaranteed by the Constitution or laws of the United States and

that this deprivation resulted from conduct committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42 (1988). “Local governing bodies . . . can be sued directly

under § 1983 for monetary, declaratory, or injunctive relief where . . . the action that is alleged

to be unconstitutional implements or executes a policy statement, ordinance, regulation, or

decision officially adopted and promulgated by that body’s officers.” Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 690 (1978). Thus, a governmental entity, such as a regional jail authority,

is liable under § 1983 only when the entity itself is a “moving force” behind the deprivation.

Polk Cnty. v. Dodson, 454 U.S. 312, 326 (1981). That is, the entity’s official policy or custom

must have played a part in the alleged violation of federal law. Oklahoma City v. Tuttle, 471 U.S.

808, 817-18 (1985).

       Although a pro se complaint is held to “less stringent standards than formal pleadings

drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and

citation omitted), a complaint must still “contain sufficient factual matter, accepted as true, to

‘state a claim of relief that is plausible on its face,’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In this case, even after being

given the opportunity to amend his complaint, Simmons does not allege that any official policy

or custom of the Jail Authority was responsible for the violations or injuries he allegedly

suffered. Therefore, the court concludes that Simmons has failed to state a cognizable federal

claim against the Jail Authority and, thus, will dismiss the amended complaint without

prejudice under 28 U.S.C. § 1915A(b)(1).
Case 7:20-cv-00607-TTC-RSB Document 8 Filed 11/23/20 Page 3 of 3 Pageid#: 45




      The clerk is directed to forward a copy of this Memorandum Opinion and

accompanying Order to Simmons.

      ENTERED this 23rd day of November, 2020.



                                         __/s/ Thomas T. Cullen______________
                                         HON. THOMAS T. CULLEN
                                         UNITED STATES DISTRICT JUDGE
